Citation Nr: 1612160	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 16, 2010, for the grant of service connection for lumbar arthritis.

3.  Entitlement to an effective date earlier than May 16, 2010, for the grant of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date earlier than May 16, 2010, for the grant of service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2015, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran separated from active service on February 23, 1994.

 2.  The Veteran's claim for service connection for PTSD, a lumbar spine disorder, radiculopathy of the right lower extremity and irritable bowel syndrome was received by VA on May 16, 2010.
 
 3.  There is no evidence that VA received a claim for service connection for PTSD, a lumbar spine disorder, radiculopathy of the right lower extremity, or irritable bowel syndrome prior to May 16, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 16, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to May 16, 2010, for the grant of service connection for lumbar arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date prior to May 16, 2010, for the grant of service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date prior to May 16, 2010, for the grant of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the Veteran's claims for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for service connection for PTSD, lumbar arthritis, radiculopathy of the right lower extremity and for irritable bowel syndrome granted by way of the May 2104 DRO decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue,  § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003). Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for an earlier effective date.

With respect with the duty to assist, the Board notes that adjudication of the claim for earlier effective date is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claims.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191  (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.
§ 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran essentially contends that since his PTSD, lumbar arthritis, radiculopathy of the right lower extremity and irritable bowel syndrome were found to be related to his active duty service, an effective date earlier than May 16, 2010, should have been assigned for the grant of service connection for each disorder.    Moreover, he argues that the medical evidence reflects that he has struggled with his disabilities (particularly PTSD) prior to the assigned effective date of May 16, 2010.  

The record shows that the Veteran's claim for service connection PTSD, lumbar arthritis, radiculopathy of the right lower extremity and for irritable bowel syndrome was received by VA on May 16, 2010.  There are no additional documents of record that could be construed as a claim for service connection for any of these disorders received prior to May 16, 2010.  Thus, the first document asserting a claim for service connection for PTSD, lumbar arthritis, radiculopathy of the right lower extremity and for irritable bowel syndrome was received by VA on May 16, 2010, which is more than one year following the Veteran's separation from active service. 

In light of the facts presented above, the Board finds that the appropriate effective date for the award of service connection for PTSD, lumbar arthritis, radiculopathy of the right lower extremity, and for irritable bowel syndrome is May 16, 2010, the date the claim was received by VA.  An earlier effective date is not authorized by law.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in this case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  Consequently, an effective date prior to May 16, 2010, for the grant of entitlement to service connection for PTSD, lumbar arthritis, radiculopathy of the right lower extremity and for irritable bowel syndrome is denied.


ORDER

An effective date prior to May 16, 2010, for the grant of service connection for PTSD is denied. 

An effective date prior to May 16, 2010, for the grant of service connection for lumbar arthritis is denied.

An effective date prior to May 16, 2010, for the grant of service connection for radiculopathy of the right lower extremity is denied. 

An effective date prior to May 16, 2010, for the grant of service connection for irritable bowel syndrome is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


